DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 03/27/2020is acceptable.
                                                                   Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                             Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/27/2020.
                                                        Specification
5.    The specification is objected to for the following reason: 
        i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       ii) In para [0067] of the specification, lines 1-2, a term of “a first connector 650” should replace by – a first connector 630 --.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1, 6, 8, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al., hereafter “Park” (U.S. Publication No. 2017/0373094 A1) in view of WADA et al., hereafter “WADA” (U.S. Publication No. 2017/0123250 A1).
      Regarding claim 1, Park discloses a display device comprising: 
               a substrate (110); 
              an active layer (121) on the substrate (110), the active layer (121) including a first active pattern (121c) including a source region (121s), a drain region (121d), and an active region (121c) between the source region (121s) and the drain region (121d); 
             a first insulating layer (13) on the active layer (121); 
            a first conductive layer (140) on the first insulating layer (130) and including a gate electrode (T1g, a portion of 141, para [0115]); 
            a second insulating layer (150) on the first conductive layer (140); 
            a second conductive layer (160) on the second insulating layer (150); 
            a third insulating layer (170) on the second conductive layer (160); and
            a third conductive layer (180) on the second insulating layer (170) and including a source electrode (T1s) connected to the source region (121s) of the first active pattern (121c) through a contact hole (183cp1) passing through the first insulating layer (130) 
              wherein the first active pattern (121c), the gate electrode (T1g), the source electrode (T1s) and the drain electrode (T1d) constitute a thin film transistor (T1) (e.g. Figs. 2-4).
      Park discloses the features of the claimed invention as discussed above, but does not disclose the display device further comprising at least one light shielding pattern around the thin film transistor in a plan view, wherein the light shielding pattern includes a side light shielding pattern such that a constituent material of the third conductive layer passes through at least the third insulating layer in a thickness direction.
     WADA, however, discloses the display device further comprising at least one light shielding pattern (18) around the thin film transistor (30) in a plan view (e.g. Fig. 2), wherein the light shielding pattern (18) includes a side light shielding pattern (18) such that a constituent material of the third conductive layer (180) passes through at least the third insulating layer (170) in a thickness direction (by the source electrode (Ts1) and drain electrodes (Td1 in the vertical direction).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide the display device further comprising at least one light shielding pattern around the thin film transistor in a plan view, wherein the light shielding pattern includes a side light shielding pattern such that a constituent material of the third conductive layer passes 
      Regarding claim 6, Park and WADA (citations to Park unless otherwise noted) discloses wherein the thin film transistor (T1) is configured to be electrically connected to a driving transistor (T2) (e.g. Fig. 2 and para [0061]).
        Regarding claim 8, Park and WADA (citations to Park unless otherwise noted) discloses further comprising: a lower light shielding pattern (3c1/3c2) between the substrate (10a, para [0078]) and the active layer (30a, para [0103]), wherein a planar size of the lower light shielding pattern (3c1/3c2) is larger than a planar size of the active layer (30a) (e.g. Fig. 4 in WADA).
        Regarding claim 12, Park and WADA (citations to Park unless otherwise noted) discloses wherein the lower light shielding pattern includes a metal material (Fig. 4 and para [0102]-[0103]).
7.    Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al., hereafter “Lin” (U.S. Publication No. 2019/0157337 A1) in view of Park et al., hereafter “Park” (U.S. Publication No. 2017/0373094 A1) in view of WADA et al., hereafter “WADA” (U.S. Publication No. 2017/0123250 A1).
     Regarding claim 16, Lin discloses a display device comprising: 
            a display panel (DP); 
            a lower panel sheet (206) below the display panel (DP); and 
           an optical sensor (207) below the display panel (DP) and within the lower panel sheet (206) in a plan view (e.g. Fig. 2 and para [0021]).
 wherein the display panel includes: a display substrate; an active layer on the display substrate, the active layer including a first active pattern including a source region, a drain region, and an active region between the source region and the drain region; a first insulating layer on the active layer; a first conductive layer on the first insulating layer and including a gate electrode; a second insulating layer on the first conductive layer; a second conductive layer on the second insulating layer; a third insulating layer on the second conductive layer; and a third conductive layer on the second insulating layer and including a source electrode connected to the source region of the first active pattern through a contact hole passing through the first insulating layer and the second insulating layer, and a drain electrode connected to the drain region of the first active pattern through a contact hole passing through the first insulating layer and the second insulating layer, wherein the first active pattern, the gate electrode, the source electrode and the drain electrode constitute a first transistor electrically connected to a driving transistor, the display device further comprising a plurality of light shielding patterns around the first transistor in a plan view, wherein the light shielding patterns include a side light shielding pattern such that a constituent material of the third conductive layer passes through at least the third insulating layer in a thickness direction.
   Park discloses wherein the display panel includes: 
               a display substrate (110); 
              an active layer (121) on the display substrate (110), the active layer (121) including a first active pattern (121c) including a source region (121s), a drain region 
             a first insulating layer (13) on the active layer (121); 
            a first conductive layer (140) on the first insulating layer (130) and including a gate electrode (T1g, a portion of 141, para [0115]); 
            a second insulating layer (150) on the first conductive layer (140); 
            a second conductive layer (160) on the second insulating layer (150); 
            a third insulating layer (170) on the second conductive layer (160); and
            a third conductive layer (180) on the second insulating layer (170) and including a source electrode (T1s) connected to the source region (121s) of the first active pattern (121c) through a contact hole (183cp1) passing through the first insulating layer (130) and the second insulating layer (150), and a drain electrode (T1d) connected to the drain region (121d) of the first active pattern (121c) through a contact hole (181cp) passing through the first insulating layer (130) and the second insulating layer (150), 
              wherein the first active pattern (121c), the gate electrode (T1g), the source electrode (T1s) and the drain electrode (T1d) constitute a first transistor (T1) electrically connected to a driving transistor (para [0061]) (e.g. Figs. 2-4).
      Park discloses the features of the claimed invention as discussed above, but does not disclose the display device further comprising a plurality of light shielding patterns around the thin film transistor in a plan view, wherein the light shielding patterns include a side light shielding pattern such that a constituent material of the third conductive layer passes through at least the third insulating layer in a thickness direction.

     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide the display device further comprising a plurality of light shielding patterns around the thin film transistor in a plan view, wherein the light shielding patterns include a side light shielding pattern such that a constituent material of the third conductive layer passes through at least the third insulating layer in a thickness direction as taught by WADA for a purpose of improving the light shielding properties in which the light is transmitted. 
      Regarding claim 17, Lin, Park and WADA (citations to Lin unless otherwise noted) discloses wherein the side light shielding pattern (18/3c1/3c2) is formed such that the constituent material of the third conductive layer (180) passes through the third insulating layer (170) (Fig. 4 in Park).
8.    Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and WADA in view of SHIN et al., hereafter “SHIN” (U.S. Publication No. 2017/0102578 A1).
       Regarding claim 5, Park and WADA discloses the features of the claimed invention as discussed above, but does not disclose wherein the side light shielding pattern is formed using a halftone or slit mask.
 the side light shielding pattern (192) is formed using a halftone or slit mask (Fig. 3 and para [0072]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park and SHIN to provide the side light shielding pattern is formed using a halftone or slit mask as taught by WADA for a purpose of improving the light shielding properties in which the light is transmitted.
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-4, 7, 9-11, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the side light shielding pattern is formed such that the constituent material of the third conductive layer passes through the third insulating layer as cited in claim 2 and wherein the light shielding pattern is provided plurally, the second conductive layer includes a first data pattern, and the plurality of light shielding patterns include a first light shielding pattern such that a constituent material of the first data pattern passes through the third insulating layer as cited in claim 7 and wherein the active layer and the lower light shielding pattern are formed using the same mask as cited in claim 9 and wherein the lower light shielding pattern completely covers the active layer as cited in claim 10 and wherein a planar shape of the lower light shielding pattern is the same as a planar shape of the active layer as cited in claim 11 and wherein the substrate includes a display area where a 
        Claims 3-4, 14-15 and 19 are directly or indirectly depend on claims 2, 13 and 18, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
10.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. LEE (U.S. Publication No. 2017/0294460 A1).
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892